Citation Nr: 1630462	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  03-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 22, 2006. 
 
2.  Entitlement to an evaluation in excess of 70 percent for PTSD from February 22, 2006. 
 
3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 10, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 10 percent rating, effective May 8, 2001.  In a February 2002 rating decision, the RO granted an increased rating of 30 percent for PTSD, effective May 8, 2001.  The RO later granted an increased 70 percent rating effective from March 9, 2006 in a May 2006 rating decision.  Subsequently an effective date for a 70 percent PTSD rating was awarded from February 22, 2006, by the Board in a January 2007 decision.  

Entitlement to a TDIU was established in an August 2007 rating decision, effective June 10, 2006.  However, this issue also has been deemed as on appeal as part of the initial rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also May 26, 2009 U.S. Court of Appeals for Veterans Claims (Court) Memorandum Decision.  Thus, the issue of entitlement to a TDIU prior to June 10, 2006 is presently before the Board.

In June 2005, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

This case has a long procedural history, having been remanded several times by the Board, and adjudicated by the Board twice, in January 2007 and January 2011.  However, each Board decision was appealed to the U.S. Court of Appeals for Veterans Claims, which remanded and vacated the Board's decisions in May 2009 and September 2011, respectively.  

In May 2009, the Court found in a Memorandum Decision that VA should have adjudicated the issue of a TDIU.  In an October 2009 Board remand, the Board remanded the case so that additional treatment records could be obtained.  Thereafter, in a January 2011 Board decision, the Board denied the claim on appeal.  However, in a September 2011 order, incorporating a Joint Motion for Remand, the Court found that the January 2011 Board decision did not clearly address the evidence as to the listed criteria for both, 70 percent and 100 percent evaluations concerning the Veteran's PTSD symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Most recently, the Board remanded the case in August 2012, so that additional treatment records could be obtained and a VA examination could be provided to address the present severity of the Veteran's PTSD.  The case is now returned for appellate review.

As noted in the August 2012 Board remand, the issue of entitlement to secondary service connection for a scar disability may be construed as having been raised by the record in 1982, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its August 2012 remand, the Board requested that the VA examiner who assessed the Veteran's present level of severity for his PTSD address a list of evidence noted by the Joint Motion for Remand that was adopted by the Court in September 2011.  The RO also requested that the examiner address this information in providing the VA examination.  In September 2015, a VA examination report was provided, but the examiner did not address the cited evidence.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  For this reason, a supplemental opinion is warranted with specific reference to the evidence cited in the Joint Motion, as will be discussed in more detail below.  

The examination report also noted that the evaluation should be based on DSM-5 diagnostic criteria.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Veteran's case was originally certified to the Board in May 2004, prior to the rule promulgated by the Secretary and becoming effective in August 2014.  Since the Secretary did not intend for the DSM-5 to apply in pending cases, the DSM-5 does not apply to the present case.  A supplemental opinion is warranted to assess the present severity of the Veteran's PTSD, including with a GAF score, under DSM-IV.

In addition, with respect to the issue of entitlement to a TDIU, the evidence shows that the Veteran retired as a teacher on June 9, 2006.  See VA-Form 21-4192.  TDIU was subsequently granted, effective June 10, 2006.  The Veteran and his representative have argued that even though the Veteran was working prior to June 10, 2006, he was in a sheltered work environment in that he was able to self-isolate and minimize interpersonal contact.  See, e.g., December 1, 2015 statement from the Veteran's attorney.  The Veteran noted that he was forced to retire in 2006, but if not for the multiple accommodations from the school where he worked, he would not have been able to continue working.  See Affidavit, dated November 7, 2015.  He thus asserted that his PTSD had prevented him from securing or following substantially gainful employment since 2002.  Id.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  The March 2007 VA-Form 21-4192 filled out by the Veteran's previous employer notes that he earned $103,000 annually, the previous year.  Thus, he is well above the poverty threshold.  However, the Veteran is not asserting that his annual income did not exceed the poverty threshold, but that his job should be considered akin to a sheltered work environment in that his employer accommodated some of his PTSD symptoms.  

A July 23, 2007 VA psychiatric evaluation notes that the Veteran had not received much psychiatric care over the years, as he was married and had a job and was leery of VA.  He remarried in 1996 and had recently retired after 34 years of working as a Special Ed teacher.  It was noted that the Veteran's wife had already been retired and had been pressuring the Veteran to retire so that they could travel together.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant treatment records pertaining to the Veteran's PTSD from the Ann Arbor VAMC dated from March 2015 to present.

2.  Ask the Veteran to identify any additional, recent treatment he has had for his PTSD.  Make efforts to obtain any treatment records identified by the Veteran.

3.  Thereafter, return the VBMS file to the examiner who provided the VA examination in September 3, 2015, if available, to provide a supplemental opinion concerning the effects of the Veteran's PTSD on his occupational and social functioning since 2001, with special consideration of the below evidence.  (If the previous examiner is not available, then please provide for an opinion from another VA psychologist or psychiatrist.)  Additional examination should be provided, if deemed necessary by the clinician providing the opinion.

The VBMS folder must be provided to and reviewed by the examiner in conjunction with any examination.  All indicated tests and studies should be performed with any examination, and all findings should be set forth in detail. 

It is requested that the VA examiner apply the DSM-IV, and indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should apply the DSM-IV criteria and assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

In addition to any other relevant evidence, the following should be considered in assessing the effects of the Veteran's PTSD on his occupational and social functioning since May 2001:

(A).  It should be noted that in the areas of work the evidence includes (1) appellant reporting to Steve Ryan, self-described licensed marriage and family therapist (LMFT), certified trauma specialist, and a PTSD expert (hereinafter, "Dr. Ryan") during May 2002 evaluation that he found it "slightly or rarely true" that he found it easy to keep a job since separation from service; (2) appellant's statement during May 2003 VA examination that "he avoids people at his work" and "essentially describes himself as a loner;"and (3) appellant's testimony during June 2005 Board hearing that he kept to himself while teaching handicapped children and didn't "interact with a lot of people." 

(B).  In the areas of family the evidence includes (1) evidence reported by "Dr. Ryan" in May 2002 that appellant's family did not understand his feelings; (2) testimony by appellant's wife in June 2005 that his PTSD (particularly angry outburst) "was putting a strain on our marriage;" and (3) appellant's June 2005 testimony that he looked to find excuses not to interact with the children from his first marriage. 

(C).  In the area of thinking the evidence includes (1) evidence from "Dr. Ryan" May 2002 evaluation concerning intrusive thoughts, bad dreams, difficulty concentrating, and confusion; (2) reports of negative and nihilistic thoughts during May 2003 VA examination; (3) June 2005 testimony by appellant that he suffered from nightmares, flashbacks, and suicidal ideation. 

(D.)  In the area of mood (1) evidence during evaluation by "Dr. Ryan" of irritability, outburst, depression, and anxiety and (2) findings by the May 2003 VA examiner of anxiety and depression. 

(E).  The evidence also includes (1) a February 2006 opinion letter from Lyle D. Danuloff, Ph.D., that the appellant suffered from social isolation, one of a number of symptoms that left him "unable to perform his duties in the Wayne-Westland Michigan School District" and (2) appellant's report during March 2006 VA examination that he "no longer feels able to work" and "has no interest in participating in any activities." 

The examiner also should provide a medical opinion regarding the functional (and especially occupational) impairment caused by his service-connected PTSD, either alone, or in combination with his other service disabilities, with respect to obtaining or maintaining employment that could be considered substantially gainful versus just marginal (such as in a protected environment) between May 8, 2001 to June 10, 2006. 

Please consider the following in making this assessment:

(A).  The evidence as to employability prior to June 10, 2006, includes (1) a February 2006 opinion letter from Dr. Danuloff stating that "I have placed him on medical leave for the foreseeable future" and (2) March 2006 VA examiner's comment that "He essentially has been on medical leave from his job since January of this year."

(B).  Please also review the Veteran's and his representative's arguments that even though the Veteran was working prior to June 10, 2006, he was in a sheltered work environment in that he was able to self-isolate and minimize interpersonal contact.  See, e.g., December 1, 2015 statement from the Veteran's attorney.  The Veteran noted that he was forced to retire in 2006, but if not for the multiple accommodations from the school where he worked, he would not have been able to continue working.  See Affidavit, dated November 7, 2015.  He thus asserted that his PTSD had prevented him from securing or following substantially gainful employment since 2002.  Id.

(C).  A July 23, 2007 VA psychiatric evaluation notes that the Veteran recently retired after 34 years of working as a Special Ed teacher and that the Veteran's wife had already been retired and had been pressuring the Veteran to retire so that they could travel together.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
4.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Thereafter, readjudicate the claims for increased rating for PTSD and for a TDIU prior to June 10, 2006 in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






